IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 881 MAL 2017
                                          :
                     Respondent           :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
               v.                         :
                                          :
                                          :
W.A.H., III,                              :
                                          :
                     Petitioner           :


                                     ORDER



PER CURIAM

      AND NOW, this 6th day of June, 2018, the Petition for Allowance of Appeal is

DENIED.